erNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amended limitation of “a floor and walls located about the floor, the floor and at least one of the walls each comprising at least one movable surface” appears contradictory. The claim initially states there is a floor and a plurality of walls and appears to state each of the floor and plurality of walls comprise one movable surface, but also states “at least one of the walls” is a movable surface. Therefore it is unclear whether it is intended that all the walls and floor are movable surfaces, or if it is only the floor and one wall that would be a movable surface. Clarification should be made.
Regarding the limitation of “first and second projection surfaces” it is not well defined if these projections surfaces are intended to be different than the claimed movable surface. From the disclosure it appears these two surfaces are intended to be the same surface, and if so, it is suggested the claim be clarified to only use the movable surface term to keep consistency. It is suggested say that the projector projects images onto the movable surfaces, but remove the term “projection surface” to avoid confusion. 
Claims 2-12 are dependent from claim 1 and therefore also rejected. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, the limitations of the claim are already present in independent claim 1, which claim 10 is dependent from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122) in view of Camhi (U.S. 20070177024) 
Regarding claim 1, Winkelhorn discloses a game arena, comprising: 
a. a floor and walls located about the floor and at least one of the walls each (Fig. 3, arena has floor and walls) comprising at least one movable surface (Col. 1 Lns. 42-47, trampoline type panels, Col. 2, Lns. 15-25 panels 24 are made of fabric and springs, and sides 14a, 14b and ends 12a, 12b are formed of panels 38 which are similar to panels 24), the floor and walls forming an arena space (Fig. 3, floor and walls form arena space); 
b. at least first and second projection surfaces formed by at least the floor and walls (Fig. 1, panels 10, 14b, 38 provides first and second projection surfaces) ; 
an object (Col. 3 Lns. 1-5, ball)
However, Winkelhorn does not disclose 
 at least one projector 
 at least one sensor 
 a processor 
Camhi discloses at least one projector (Par. 25, projector generating and displaying visual cues on surface) located to project at least first and second images on the surface (Par. 39, 49, projector generates display targets i.e. first target and second target at various locations), the first image comprising a first moving target and the second image comprising a second moving target (Par. 58, system can be used to play “virtual dodge ball” and the target may be caused to “run” i.e. move around the entire interactive arena across several surfaces)
at least one sensor (Par. 55, sensors determining when and in what position an object impacts the plurality of surfaces) located to track at least first object impacting the first projection surface;
a processor (Par. 57 processors 14 in communication with projector 18, Par. 55, processors 14 receiving input signals from sensors to determine object impact position) connected to the projector and the sensor, the processor determining the location of the first object and the location of the first image, and determining if the first object impacts the first surface at the location of the first image
the processor (Par. 55, processors 14 receiving input signals from sensors to determine object impact position) determining the location of the second object and the location of the second image, and determining if the second object impacts the surface at the location of the second image 
the processor causing the projector to change the first image impacted by the first object (Par. 50, when object strikes surface, system provides feedback such as a sprite or animation in response i.e. changing the image) and the processor causing the projector to change the second image impacted by the second object (Par. 50, when object strikes surface, system provides feedback such as a sprite or animation in response i.e. changing the image)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable surface arena of Winkelhorn which discloses a game arena comprised of panels to incorporate the image projections onto a plurality of surfaces, as taught by Camhi to provide Winkelhorn with the advantage of customizing the game to personalize the game and keep the players engaged (Par. 50) 
Regarding claim 2, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Winkelhorn further discloses the moveable surface comprises a trampoline (Col. 1 Lns. 42-47, trampoline type panels). 
Regarding claim 3, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Winkelhorn further discloses the floor comprises plural trampolines (Col. 1 Lns. 42-47, trampoline type panels).
Regarding claim 4, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
	Winkelhorn further discloses at least one wall comprises a moveable surface and is angled at a non-perpendicular angle (Col. 4 Lns. 20-25, sides 14a, 14b are angled with respect to floor) with respect to the floor. 
Regarding claim 8, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	Winkelhorn further discloses one or both of the first and second objects comprises a ball (Col. 3 Lns. 1-5, balls). 
Regarding claim 10, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Winkelhorn does not disclose the processor causing the projector to change the second image impacted by the second object.
Camhi discloses the processor causing the projector to change the second image impacted by the second object (Par. 50, when object strikes surface, system provides feedback such as a sprite or animation in response i.e. changing the image)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable surface arena of Winkelhorn which discloses a game arena comprised of panels to incorporate the image projections onto a plurality of surfaces, as taught by Camhi to provide Winkelhorn with the advantage of customizing the game to personalize the game and keep the players engaged (Par. 50) 

 Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122) and Camhi (U.S. 20070177024) in view of Dallmann (U.S. 20150335930)  
Regarding claim 11, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
	However, Winkelhorn does not disclose the processor determines the location of a player inside the arena space, the processor determining if the player has impacted the second image
	Dallmann discloses the processor determines the location of a player (Par. 25, track foot movements of player) inside the arena space, the processor determining if the player has impacted the second image ((Par. 27, cpu detects when player impacts target)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with image projection onto floor surfaces, as taught by Dallmann to provide Winkelhorn with the advantage of customizing the game to personalize the game and increase interest and further is noted "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (II)
Regarding claim 12, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 11. 
	However, Winkelhorn does not disclose the processor causing the projector to change the second image impacted by the player 
	Camhi discloses the processor causing the projector to change the second image impacted by the player (Par. 50, when object strikes surface, system provides feedback such as a sprite or animation in response i.e. changing the image)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable surface arena of Winkelhorn which discloses a game arena comprised of panels to incorporate the image projections onto a plurality of surfaces, as taught by Camhi to provide Winkelhorn with the advantage of customizing the game to personalize the game and keep the players engaged (Par. 50) 
 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelhorn (U.S. 5624122) in view of Camhi (U.S. 20070177024) in view of Bernhard (U.S. 8749385)
Regarding claim 5, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
However, Winkelhorn does not disclose the processor determines the location of a player inside the arena space, the processor determining if the player is located in a penalty location and if so, the processor causing the projector to display a penalty image on the penalty location
Bernhard discloses the processor determines the location of a player inside the arena space, the processor determining if the player is located in a penalty location (Col. 3 Lns. 59-65, device detects whether person has crossed threshold)
However, Bernhard does not disclose the processor causing the projector to display a penalty image on the penalty location
While Smith does not explicitly disclose the processor causing the projector to display a penalty image on the penalty location, Smith discloses projector 30 to display images on panels and when taken in combination with Winkelhorn and Bernhard, which discloses detecting players crossing a threshold, one of ordinary skill would have readily recognized displaying a penalty image to indicate the crossing of a threshold. It is noted that Smith as noted above, discloses a projector to convey information on a panel when the threshold is crossed by an object which is interpreted to read on a penalty image, as information on the screen is displayed to indicate crossing a threshold and when the limitation of displaying a penalty image is taken under BRI, this can be interpreted to be any information displayed on a screen. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with threshold detection, as taught by Bernhard to provide Winkelhorn with the advantage of detecting when boundaries are crossed during a game.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Winkelhorn which discloses a game arena comprised of panels with image projection onto game panels, as taught by Smith to provide Winkelhorn with the advantage of customizing the game to personalize the game and increase interest (Col. 1 Lns. 30-35)
Regarding claim 6, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 5.
However, Winkelhorn does not disclose the processor determines if the player throws the first object that impacts the first projection surface at the location of the first image and if so, the processor providing an award to the player. 
Camhi discloses the processor determines if the player throws the first object that impacts the first projection surface at the location of the first image  (Par. 50 when object impacts target, display score is changed) and if so, the processor providing an award (Par. 50, scoring in game, i.e. award) to the player.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable surface arena of Winkelhorn which discloses a game arena comprised of panels to incorporate the image projections onto a plurality of surfaces, as taught by Camhi to provide Winkelhorn with the advantage of customizing the game to personalize the game and keep the players engaged (Par. 50) 
Regarding claim 7, Winkelhorn discloses the claimed invention substantially as claimed, as set forth above in claim 6.
However, Winkelhorn does not disclose the award comprises points. 
Camhi discloses the award comprises points (Par. 50, object impact surface, display score updated, impact against panel to score point)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable surface arena of Winkelhorn which discloses a game arena comprised of panels to incorporate the image projections onto a plurality of surfaces, as taught by Camhi to provide Winkelhorn with the advantage of customizing the game to personalize the game and keep the players engaged (Par. 50) 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While some the previous references remain, the amendments made have caused a change in scope and therefore a reconsideration of the art, and new references cited above are referenced to cover the amended claims and therefore, the arguments, which are directed to the newly claimed features are moot in reference to the old combination used. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711